Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered October 14, 1994, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
We have reviewed the record on appeal and brief submitted by defense counsel and agree that there are no nonfrivolous issues that could be raised by defendant on appeal. Accordingly, the judgment of conviction should be affirmed and defense counsel’s application for leave to withdraw granted.
Cardona, P. J., Mikoll, White, Casey and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.